Hall, Presiding Judge.
In an action against an officer and sole stockholder of two defunct corporations for the recovery of corporate assets appropriated to his own use, *268the defendant appeals from the grant of summary judgment on the issue of liability.
Submitted October 5, 1971
Decided January 6, 1972.
Cook & Palmour, A. Cecil Palmour, for appellant.
Hansell, Post, Brandon & Dorsey, W. Lyman Dillon, for appellee.
The sole basis of this appeal is defendant’s contention that the suit is barred by the four-year statute of limitation governing such an action under Code § 3-1003 since the corporations were liquidated in 1965. However, this plaintiff filed suit against the corporations in 1968 and received a judgment and writ of fieri facias in May of 1969, upon which a nulla bona was returned in November 1970. That same month plaintiff filed this action.
An action for wrongful appropriation of corporate assets does not accrue until a judgment against the corporation and return of nulla bona has occurred. Therefore the statute of limitation does not begin to run until that time. Emhart Corp. v. McLarty, 226 Ga. 621 (176 SE2d 698).
The trial court did not err in granting summary judgment on the issue of liability.

Judgment affirmed.


Eberhardt and Clark, JJ., concur.